Citation Nr: 0822190	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 through 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The veteran indicated on a 
November 2007 VA Form 9 that he wished to testify at a BVA 
hearing.  In February 2008 correspondence, he withdrew this 
hearing request.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an April 
1986 rating decision and properly notified the veteran, who 
did not initiate an appeal of that decision.

2.  The April 1986 rating decision is the last final decision 
prior to the veteran's request to reopen his claim in 
February 2004. 

3.  Evidence received since the April 1986 rating decision 
regarding the veteran's claim for service connection for PTSD 
is not cumulative of evidence previously of record and raises 
a reasonable possibility of substantiating the claim.

4.  There is competent evidence of a current diagnosis of 
PTSD and also competent evidence that the veteran's PTSD is 
related to at least one verifiable traumatic event 
experienced during his active military service in the 
Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The rating decision of April 1986 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

2.  New and material evidence has been received since the 
April 1986 rating decision to reopen a claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  Service connection for PTSD is established.  38 U.S.C.A. 
§§1110 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

The veteran submitted his original claim for service 
connection for PTSD in April 1986.  He was afforded a VA 
psychiatric examination in April 1986 and was diagnosed with 
post-traumatic stress disorder (PTSD), delayed type in 
partial remission.  The RO denied this initial claim in an 
April 1986 rating decision, finding that while there was a 
diagnosis of PTSD on the April 1986 examination, the findings 
on that examination did not support the diagnosis.  Although 
the RO provided notice of the denial, the veteran did not 
initiate an appeal.  Therefore, the RO's decision of April 
1986 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).    

In February 2004 the veteran filed another claim for PTSD.  
The RO denied this claim in December 2004 stating that the 
veteran had failed to submit "new and material evidence" of 
a verifiable in-service stressor.  The veteran submitted a 
Notice of Disagreement (NOD) in January 2005 and timely 
perfected an appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's December 2004 
rating decision found that there was no new and material 
evidence to reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that evidence 
received since the April 1986 rating decision is new and 
material.  Specifically, the veteran's statements about 
witnessing the deaths of three service buddies "Naass, 
Morgan, and Wyatt" "contribute[s] to a more complete 
picture of the circumstances" of his military service, to 
include the issue of whether he was, in fact, exposed to 
traumatic events.  The RO also obtained official information 
regarding verification of the events reported by the veteran.  
Assuming the credibility of this evidence, see Justus, supra, 
the additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.
Service Connection for PTSD

As discussed above, the Board has reopened the claim for 
service connection for PTSD.  The appeal must now be 
considered based on all the evidence of record.  The fact 
that the RO decided the veteran's claim upon a finding that 
the veteran had not presented new and material evidence to 
reopen the claim does not limit the scope of the Board's 
review of the matter on appeal.  The veteran is not 
prejudiced by the Board's consideration on the merits.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

Initially, the Board notes that there is a current diagnosis 
of PTSD as shown by several VA outpatient treatment records 
dated from December 2003 through September 2007 and 
statements from the veteran's treating physician at VA dated 
in January 2004 and November 2005 who relates the veteran's 
PTSD to traumatic experiences in service.  The pertinent 
issue in this case is whether there is sufficient 
corroboration of the veteran's statements.  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  "Credible supporting evidence" of a 
non-combat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

In several undated statements the veteran has reported that 
he witnessed the deaths of fellow service members (Naass, 
Morgan, and Wyatt) during a mortar attack in July 1967 while 
on supply convoys.  Specifically the veteran has stated that 
the convoys transported food and supplies from Da Nang and 
surrounding areas to the Tan San Nhut, Saigon area.  A review 
of the veteran's service personnel records shows that he was 
a supply handler for the 25th Infantry Division.

In an August 2007 response to a request for information from 
the RO, the U.S. Army and Joint Services Records Research 
Center (JSRRC a.k.a. CURR) reviewed the Operational Report 
Lessons Learned (OR-LL) submitted by the 25th Infantry 
Division (25th Inf Div) which is the higher headquarters of 
the 25th Supply and Transportation Battalion (25th S and T Bn) 
for the period ending July 31, 1967.  The OR-LL states that 
during the reporting period, the 25th Infantry Division was 
based at Cu Chi.  The OR-LL also stated that at 2135 hours on 
July 13, 1967, Cu Chi received sixteen rounds of 82 mm mortar 
high explosives ammunition resulting in fifteen US wounded.  
CURR also reviewed the US Army Military Assistance Command, 
Vietnam (MACV) Chronology for the year 1967.  This chronology 
states that on July 9, 1967, the Viet Cong terrorists 
detonated a claymore mine at the Capital bachelor officer 
quarters in Saigon and scattered sniper fire broke out after 
the explosion resulted in two civilians killed, seventeen US 
and nineteen civilians wounded.  A review of the US Army 
Vietnam Casualty Database did not reveal any soldiers being 
killed by the names of Naas or Wyatt during the timeframe 
indicated by the veteran.  There were two individuals with 
the last names "Morgan" assigned to Company A, both of the 
4th Battalion, 9th Infantry, 25th Infantry Division and both 
were killed on August 30, 1967.  

Subsequently, the veteran submitted a statement in October 
2007 in which he corrected his earlier statement by saying 
that he witnessed the death of a fellow service member with 
the last name of "Haas" and not "Naas."  

All service connection claims must be considered on the basis 
of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  The incidents the 
veteran describes are entirely consistent with the place and 
circumstances of his service, as shown by the military 
reports.  While the deaths of "Naas" and "Wyatt" were not 
confirmed by CURR, CURR did report the deaths of two 
individuals with the last name "Morgan" in August 1967, 
very close to July 1967.  Notwithstanding verification of the 
deaths of the three named service members, it is clear that 
the veteran's unit provided support to an artillery 
battalion, which could have reasonably placed them in close 
proximity to actual combat.  Moreover, it is clear that 
various parts of the veteran's unit were subjected to enemy 
attack during the time period the veteran served in Vietnam.  
Corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); see also Pentecost v. Principi, 16 Vet. App. 
124 (2002).  In Pentecost, the Court held the Board had erred 
by requiring corroboration of the appellant's actual physical 
proximity to (or firsthand experience with) and personal 
participation in the claimed rocket attacks.  The facts in 
this case are similar to Pentecost, as the Board now has 
evidence showing the veteran's unit was subjected to enemy 
attacks, which is sufficient to imply his personal exposure.  

The Board recognizes that the evidence in this case is not 
definitive, but at any rate the unit records also suggest 
that exposure to enemy attacks was likely.  Although it is 
true that the veteran's in-service experiences have not been 
corroborated by official documents, consideration of the 
veteran's claim in light of his service with a combat support 
group is sufficient to place the evidence in equipoise 
regarding this claim.  The veteran is entitled to have the 
benefit of the doubt resolved in his favor, and the Board 
concludes that at least one of the veteran's alleged in-
service stressors has been verified with independent 
evidence.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Therefore, as the medical evidence 
demonstrates a diagnosis of PTSD related to at least one 
traumatic experience in Vietnam that has been sufficiently 
and independently verified, entitlement to service connection 
for PTSD is granted.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened and service connection is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


